Citation Nr: 1019087	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  09-07 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service-connection for a left knee 
disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1974 to July 1976. 

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

In April 2010, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims folder.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  An unappealed July 1999 rating decision most recently 
denied service connection for a left knee disorder.

3.  The evidence received since the July 1999 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a left knee disorder.

4.  The Veteran has been shown to currently have a left knee 
disorder that is related to his military service.  


CONCLUSIONS OF LAW

1.  The July 1999 rating decision, which most recently denied 
entitlement to service connection for a left knee disorder, 
is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
3.104(a) (2009).

2.  The evidence received subsequent to the July 1999 rating 
decision is new and material, and the claim for service 
connection for a left knee disorder is reopened. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Resolving the benefit of the doubt in the Veteran's 
favor, a left knee disorder was incurred in active service. 
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303  (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In the decision below, the Board has reopened and granted the 
Veteran's claim for service connection for a left knee 
disorder.  Therefore, the benefits sought on appeal have been 
granted in full.  Accordingly, regardless of whether the 
notice and assistance requirements have been met in this 
case, no harm or prejudice to the appellant has resulted. 
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  Finally, service connection may be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when such are manifested to a compensable degree 
within the initial post-service year.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2009). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  To rebut the presumption of sound condition under 
section 1111 of the statute for disorders not noted on the 
entrance or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable." 
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition. Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action. Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, where the government fails to 
rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection. See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition. 
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened. Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service. 38 C.F.R. § 3.306(b)(1).

Initially, the Board observes that the Veteran's claim for 
service connection for a left knee disorder was previously 
considered and denied by the RO in rating decisions dated in 
October 1992 and July 1999.  The Veteran was notified of 
those decisions and of his appellate rights; however, he did 
not submit a notice of disagreement.  In general, rating 
decisions that are not timely appealed are final. See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In March 2008, the Veteran essentially requested that his 
claim for service connection for a left knee disorder be 
reopened.  However, the September 2008 rating decision 
currently on appeal denied reopening the claim.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence. 38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance. See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) 
(in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

At the time of the July 1999 rating decision, the pertinent 
evidence of record included the Veteran's service treatment 
records, a VA medical examination dated in August 1992, VA 
treatment records dated in April 1987 and March 1994, and 
private treatment records dated in December 1971 and May 
1997.

A December 1971 report from a private hospital indicated that 
the Veteran injured his knees in 1970 and 1971 playing both 
football and basketball and was diagnosed with a recurrent 
dislocation of the patellas.   He was admitted for surgical 
repair of the right patella.  

The Veteran's July 1974 service enlistment examination is 
absent for any notation of a left knee disorder.  However, 
the Veteran did report having pain in his lower extremities 
and was diagnosed with bilateral chondromalacia in the June 
1976 separation from service examination report.  

The Veteran was afforded a VA examination in August 1992 at 
which time the examiner noted the Veteran's complaints of 
pain and weakness in his left knee.  An x-ray report of the 
Veteran's left knee revealed "no significant osteophytic 
spurring or joint space narrowing.  Nothing to suggest 
significant abnormality on the left [knee]."  Upon physical 
evaluation of the Veteran's left knee, the VA examiner noted 
a slightly increased lateral mobility, no effusion, full 
range of motion, and mild retropatellar tenderness.  He 
diagnosed the Veteran with "probable retropatellar 
chondromalacia," and reported that "[t]his condition is 
typically thought to be most likely self-limited; certainly 
not progressive.  It is compatible with the injuries 
described in the military."  

A VA treatment record dated in March 1994 documented the 
Veteran's complaints of left knee pain, notably when the 
weather changes.  He was prescribed medication for the left 
knee pain.  

A private treatment record from Dr. P.E.M. (initials used to 
protect the Veteran's privacy) dated in May 1997 further 
documents the Veteran's complaints of left knee pain and 
tenderness.  An x-ray report revealed "normal appearance of 
the bony structures.  No fractures or significant 
degenerative changes are seen."

In the July 1999 rating decision, the RO observed that an 
October 1992 rating decision denied service connection 
because the evidence showed that the Veteran sustained a left 
knee injury prior to service and his service treatment 
records were negative for any complaints or treatment of a 
left knee injury during service.  As such, it had been 
determined that his preexisting left knee disorder was not 
aggravated by his military service.  The RO noted that the 
evidence submitted since the October 1992 rating decision was 
new, but also indicated that it was not directly relevant to 
the issue.  In particular, the RO found that the evidence did 
not show that the Veteran's recent left knee treatment is 
related to his service.  Therefore, the RO determined that 
new and material evidence had not been submitted to reopen 
the previously denied claim.

The evidence associated with the claims file subsequent to 
the July 1999 rating decision includes VA treatment records 
dated from July 1992 to August 1992, a private treatment 
letter from M.J.C., D.O. dated in March 2008, a VA 
examination report dated in May 2008, Army fitness 
regulations submitted by the Veteran, a lay statement, and 
testimony from the Veteran at an April 2010 Board hearing.  

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the July 1999 rating 
decision and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claim for service connection for a left 
knee disorder.  This evidence is certainly new, in that it 
was not previously of record.  The Board also finds the March 
2008 letter from the Veteran's private physician to be 
material.  In particular, the letter indicated that the 
Veteran had degenerative joint disease with a lateral medial 
collateral ligament injury of the left knee that is secondary 
to an injury sustained during military service.  The Board 
must presume the credibility of this evidence for the purpose 
of determining whether it constitutes new and material 
evidence needed to reopen the claims and may not assess its 
probative weight in relation or comparison to other evidence 
for reopening purposes. See Justus v. Principi, 3 Vet. App. 
510, 513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).  As such, the evidence 
suggests that the Veteran has a current left knee disorder 
that is related to his military service, and thus, relates to 
an unestablished fact necessary to substantiate the claim.  
Accordingly, the Board finds that new and material evidence 
has been presented to reopen the Veteran's previously denied 
claim for service connection for a left knee disorder.

The Board finds that there is no prejudice to the appellant 
by the Board proceeding to address the merits of this claim 
in this decision.  As previously discussed, the Board has 
granted the claim in the decision below, and thus, the 
benefit sought on appeal has been granted in full.  
Accordingly, regardless of whether the notice and assistance 
requirements have been met in this case, no harm or prejudice 
to the appellant has resulted. See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for a left knee 
disorder.  The presumption of soundness applies with respect 
to the Veteran's period of active duty service because his 
physical examination at the time of his enlistment did not 
find him to have any left knee abnormalities.  This 
presumption of soundness has not been rebutted by clear and 
unmistakable evidence.  In this regard, the Board notes that 
there is insufficient medical evidence indicating that a left 
knee disorder preexisted his period of service.  A December 
1971 report from a private hospital does indicate that the 
Veteran injured his knees in 1970 and 1971 playing both 
football and basketball and was diagnosed with a recurrent 
dislocation of the patellas.   However, it was noted that he 
was admitted for surgical repair of the right patella.  There 
was no indication that he underwent surgery for his left 
knee. The Veteran did state at his July 1974 enlistment 
examination that he had a minor knee operation at age 16.  
However, he did not specify whether it was his right or left 
knee, and he also stated that his knee had not bothered him 
since that time.  In fact, he denied having a medical history 
of a trick or locked knee at the time of his enlistment 
examination, and as previously noted, a clinical evaluation 
did not reveal a left knee abnormality.  The Veteran also 
testified at his April 2010 hearing before the Board that the 
injury prior to service involved his right knee.  In 
addition, the Veteran did not make any contemporaneous 
statements during his treatment in service indicating that he 
had a left knee disorder prior to service.  As such, it 
cannot be said that the evidence clearly and unmistakably 
shows that a left knee disorder preexisted his military 
service.  

Further, even assuming for the sake of argument that the 
presumption of soundness as it relates to a left knee 
disorder was rebutted in this case, there is no competent 
medical evidence which indicates that such a disorder was not 
aggravated by the Veteran's military service.  Indeed, as 
will be discussed below, there is evidence that the Veteran 
was placed on a profile for his left knee during his period 
of service.  Therefore, the Board's analysis must turn to the 
issue of whether a current left knee disorder was incurred 
during the Veteran's military service. See Wagner v. 
Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence). VAOPGCPREC 
3-03 (July 16, 2003).  

The Veteran testified at his April 2010 hearing before the 
Board that he first developed left knee pain in service 
during physical training.  He indicated that he was unable to 
stand or walk due to pain in his left knee and that he 
received treatment at the Fort Polk Medical Center in 
Louisiana in October 1974.  He also stated that a P3 profile 
was issued and that his military occupational specialty was 
changed from infantryman to chauffeur as a result of the 
injury.
 
The RO did request the Veteran's treatment records at the 
Fort Polk Medical Center; however, such records are 
unavailable.  Nevertheless, the Board notes that the Veteran 
is competent to report his experience and symptoms in 
service.  While lay persons are generally not competent to 
offer evidence which requires medical knowledge, such as 
opinions regarding medical causation or a diagnosis, they may 
provide competent testimony as to visible symptoms and 
manifestations of a disorder. Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. 
Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest 
to factual matters of which he or had had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).

In addition, the Veteran's June 1976 separation examination 
indicates that he was placed on a physical profile for pain 
in his lower extremities, and his temporary profile was 
listed as a "3."  See Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992) (observing that the "PULHES" profile reflects 
the overall physical and psychiatric condition of the veteran 
on a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service).  
Moreover, he was diagnosed with chondromalacia of the left 
knee following a clinical evaluation at that time.  As such, 
there is contemporaneous evidence documenting that the 
Veteran had a left knee disorder during his active duty 
service.  Thus, there is no reason to doubt the credibility 
of his lay statements regarding the onset of his disorder.

The Board also notes that there is an August 2008 statement 
from P.J.P., who served with the Veteran at Fort Polk.  He 
stated that in 1975 the Veteran informed him of his left knee 
injury and indicated that he was offered a medical discharge, 
but opted for a change in military occupational specialty to 
complete his term of duty.  P.J.P. also reported that the 
Veteran was exempted from physical training because of his P3 
profile and his left knee injury.  Finally, P.J.P. stated 
that he witnessed the Veteran's inability to function 
physically due to the pain in his left knee both during 
service and post-service.  

Following the Veteran's active duty service, he appears to 
have continued experiencing left knee problems similar to 
those documented during his June 1976 separation examination.  
In fact, he was diagnosed with probable retropatellar 
chondromalacia at an August 1992 VA examination.  The 
examiner also commented that the disorder was compatible with 
the injuries described in the military.  In addition, a VA 
treatment record dated in March 1994 documents the Veteran's 
complaints of left knee pain, notably when the weather 
changes, and he was prescribed medication for the left knee 
pain.  Moreover, a private treatment record from Dr. P.E.M. 
dated May 1997 documented the Veteran's complaints of left 
knee pain and tenderness, despite an x-ray report revealing a 
normal appearance of the bony structures without fractures or 
significant degenerative changes.

As mentioned above, there is also a letter dated March 2008 
from Dr. M.J.C. who reported that the Veteran's left knee 
disorder is related to his military service.  His rationale 
appears to have been based on a review of the Veteran's chart 
and reported history.  In Coburn v. Nicholson, 19 Vet. App. 
427 (2006), the Court pointed out that reliance on a 
veteran's statements renders a medical report incredible only 
if the Board rejects the statements of the veteran. See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), (citing 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). Here, as 
discussed above, the Board does find the Veteran's reported 
history of injuring his left knee in service to be credible, 
particularly in light of the contemporaneous evidence 
contained in his service treatment records.  Thus, the Board 
finds that the March 2008 opinion to have probative value in 
this case.

The Board also observes that the Veteran was afforded a VA 
examination in May 2008 at which time he was diagnosed as 
having mild degenerative changes of the left knee.  Although 
the VA examiner indicated that she reviewed the Veteran's 
claims folder and examined him, she concluded that the issue 
could not be resolved without resort to mere speculation 
until further documentation is provided, namely the treatment 
records from Fort Polk.  

The Board finds the opinion of the May 2008 VA examiner to be 
of minimal probative value.  Specifically, the Court has held 
on several occasions that medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

In summary, the presumption of soundness applies in this case 
because the Veteran was found to have a normal left knee 
during his July 1974 enlistment examination and cannot be 
rebutted.  His service treatment records as well the lay 
statements made by the Veteran and a fellow serviceman 
indicate that a left knee disorder manifested during his 
period of service.  In fact, he was documented as having 
bilateral chondromalacia at the time of his June 1976 
separation examination and had a P3 profile.  The Veteran 
continued to complain of similar symptomatology and sought 
treatment for his left knee following his separation from 
service.  The Board notes that the Veteran is competent to 
give evidence about what he experienced; i.e., that he has 
had left knee pain since his separation from service. See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional); Charles v. Principi, 16 
Vet. App. 370, 274 (2002) (finding veteran competent to 
testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  Finally, the competent medical evidence of record, 
to include the August 1992 VA examiner's statement and the 
report by Dr. M.J.C., indicates that the Veteran's current 
left knee disorder is related to his military service.

Based on the foregoing, the Board concludes that the Veteran 
has been shown to have a chronic left knee disorder that 
first manifested during his period of active duty service.  
The Board notes that there is no medical evidence showing 
otherwise.  

The Board further observes that the United States Court of 
Appeals for Veterans Claims (Court) has cautioned against 
seeking an additional medical opinion where favorable 
evidence in the record is unrefuted.  The Court specifically 
indicated that it would not be permissible to undertake 
further development if the purpose was to obtain evidence 
against an appellant's claim. See Mariano v. Principi, 17 
Vet. App. 305, 312 (2003).

To the extent that there is any reasonable doubt, that doubt 
will be resolved in the Veteran's favor.  Accordingly, the 
Board concludes that service connection for a left knee 
disorder is warranted.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left knee disorder is 
reopened, and service connection for a left knee disorder is 
granted.




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


